Citation Nr: 0914361	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  05-19 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to March 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2004 decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the Veteran's 
claim for a psychiatric disability (depression, claimed as 
"emotionally distraught").  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Although the Board regrets the delay, additional development 
is needed prior to the disposition of the Veteran's claim.

The Veteran, in written statements and October 2005 testimony 
before a Decision Review Officer, contends that his currently 
diagnosed depression was caused or aggravated by his period 
of active service.  While he concedes that he was not 
diagnosed with depression during his period of active duty, 
he asserts that the personality disorder he was determined to 
have in service, and for which he was ultimately discharged, 
is related to his current psychiatric disability.  

Service treatment records reflect that during his second 
eight weeks of basic training/advanced individual training, 
the Veteran reported to sick call multiple times with 
complaints of persistent headaches.  He was prescribed 
medication for his headaches.  However, he subsequently 
complained that the treatment was ineffective.  Service 
treating physicians were unable to determine the etiology of 
the Veteran's condition.  Following a two-week period of 
hospitalization for headaches, the Veteran was recommended 
for disciplinary action on the basis of "excessive sick 
call."  He was subsequently seen by a neurologist, who found 
that there was "nothing organically wrong with him" and 
that his headaches were "a manifestation of his psychogenic 
problems."  

In January 1962, the Veteran underwent an in-service 
neuropsychiatric examination in which he was diagnosed with 
chronic, severe emotional instability reaction.  The 
psychiatrist noted that the Veteran's preservice work history 
had been "quite sporadic and that his enlistment into the 
service was on impulse."  In addition, the psychiatrist 
noted that the Veteran had experienced numerous interpersonal 
difficulties with his superiors and fellow soldiers, and that 
"the picture presented at these times is one of an angry and 
resentful individual who is extremely dissatisfied with the 
Army."  While acknowledging that the Veteran believed that 
"he probably will not be able to continue his duty because 
of the headaches persisting," the psychiatrist found that 
the Veteran did not have a medical condition that warranted 
separation from service.  Nevertheless, the psychiatrist 
recommended that the Veteran be discharged from active duty 
under the provisions of Army Regulation 635-209, which dealt 
with unsuitability.

Service personnel records reflect that in February 1962, the 
Veteran was afforded a formal hearing before a board of 
officers in which testimony was presented about his 
"constantly going on sick call" and being "belligerent to 
authority figures."  The board of officers concluded that 
the Veteran was unsuitable for active service.  The following 
month, based on that board's recommendation, the Veteran was 
issued a general discharge for a character and behavior 
disorder.

VA medical records dated from September 1977 to March 1989 
reflect hospitalization and outpatient treatment for multiple 
psychiatric symptoms, including depression , hypervigilance, 
frustration, guardedness, questioning the loyalty of others, 
disruptive and self-destructive behavior ("impetuously 
taking Valium"), and hostility towards others ("threatening 
to kill his wife and VA staff").  During this period, the 
Veteran was diagnosed with paranoid personality, impulse 
control disorder, intermittent explosive disorder, and a 
character disorder.

Subsequent VA psychiatric records dated from April 2003 to 
July 2006 reflect treatment for depression, substance abuse, 
and chronic headaches.  In July 2004, he was diagnosed with 
moderate, recurrent major depression; personality disorder, 
not otherwise specified; and a history of alcohol and 
marijuana abuse.  His Global Assessment and Functioning (GAF) 
score was assessed at 55.  The record thereafter shows that 
the Veteran has continued to receive treatment for depression 
and related psychiatric symptoms on an ongoing basis.

On his most recent VA mental status examination of record, 
dated in July 2006, it was noted that the Veteran continued 
to meet the diagnostic criteria for major depression and 
personality disorder, not otherwise specified.  His GAF score 
was estimated at 55.  The Veteran's VA treating mental health 
provider noted that the "etiology of [the Veteran's] 
depressive process remains unclear," but did not indicate 
that that assessment was based on a review of the service 
medical records or other pertinent evidence in the claims 
folder.

Significantly, the Veteran was scheduled for a follow-up VA 
mental health appointment in August 2006 and instructed to 
return earlier "if intervention is required," or 
alternately, to "present to triage if he becomes suicidal or 
homicidal."  However, no VA psychiatric records dated after 
July 2006 have yet been associated with the claims folder.  
Because it appears there may be outstanding VA medical 
records containing information pertinent to the Veteran's 
claim, an effort to obtain such records should be made on 
remand.  38 C.F.R. § 3.159(c)(2) (2008); Bell v. Derwinski, 
2 Vet. App. 611 (1992).

Finally, VA's duty to assist includes a duty to provide a 
medical examination or to obtain a medical opinion where it 
is deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  In this case, the 
Veteran has current diagnoses of major depressive disorder 
and personality disorder, not otherwise specified.  As noted 
above, one of his VA mental health care providers opined in 
July 2006 that the etiology of the Veteran's depression was 
unclear.  However, the Board finds that finding to be 
inherently speculative, and therefore not probative.  Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992).  Moreover, it does not 
appear that the aforementioned VA mental health provider 
reviewed the Veteran's claims folder.  To ensure a thorough 
examination and evaluation, the Veteran's disability must be 
viewed in relation to its history.  38 C.F.R. § 4.1 (2008).  
Accordingly, the Board finds that a remand for an examination 
and opinion addressing the etiology of the Veteran's current 
psychiatric problems, with a review of the claims folder, is 
necessary in order to fully and fairly address the merits of 
his claim.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the 
claims folder all medical records from 
the VA Medical Center in Nashville, 
Tennessee, dated from August 2006 to 
the present.  

2.  After the above records have been 
obtained, schedule the Veteran for a VA 
psychiatric examination to determine the 
etiology of any current psychiatric 
disability, to include depression.  The 
claims folder should be reviewed by the 
examiner, and the examination report 
should reflect that review.  The examiner 
should provide a rationale for the 
opinion and reconcile it with all 
evidence of record, including the service 
medical records showing treatment for 
chronic headaches and a diagnosis of 
severe emotional instability reaction, 
the service personnel records reflecting 
the Veteran's discharge on grounds of 
unsuitability (character and behavior 
disorder), and the subsequent VA medical 
records showing treatment for depression 
and related psychiatric symptoms, as well 
as diagnoses of major depressive disorder 
and personality disorder, not otherwise 
specified.  The VA examiner's opinion 
should specifically address the following 
questions: 

a)  Is it at least as likely as not 
(50 percent or greater probability) 
that any currently diagnosed 
psychiatric disability, to include 
depression, is etiologically related 
to the Veteran's period of active 
service or his treatment in service?

b)  Is it at least as likely as not 
(50 percent or greater probability) 
that the symptoms diagnosed as a 
character and behavior disorder in 
service were, in fact, 
manifestations of any currently 
diagnosed psychiatric disability?

3.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the 
case and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

